Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
1, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 1, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00265-CV
____________
 
IN RE ANANIAS DIXON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 22, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator essentially
seeks rehearing of the dismissal of her appeal in April 2003.  Mandamus is not the proper remedy for
challenging the dismissal of an appeal. 
Mandamus relief is available only to correct a clear abuse of discretion
or the violation of a duty imposed by law when there is no other adequate
remedy by law.  Walker
v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 1, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.